Citation Nr: 0507310	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had recognized guerilla service from March 8, 
1945, to September 6, 1945, and service with the regular 
Philippine Army from September 7, 1945, to June 30, 1946.  He 
died in July 1983.  The appellant is his widow.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 determination 
by the Manila Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in July 1983.

2.  The appellant filed an informal claim for accrued 
benefits in April 2002, followed by a formal claim in July 
2002.

3.  The National Personnel Records Center (NPRC) has 
certified that the veteran had recognized guerilla service 
from March 8, 1945, to September 6, 1945, and service with 
the regular Philippine Army from September 7, 1945, to June 
30, 1946.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).

2.  The criteria for VA nonservice-connected death pension 
benefits have not been met.  38 U.S.C.A. §§ 101(2), 107(a) 
(West 2002); 38 C.F.R. §§ 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

This case turns on statutory interpretation.  See Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, because the law 
as mandated by statute, and not the evidence, is dispositive 
of this appeal, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 426, 429- 30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought).  Regardless, the appellant was provided with 
appropriate VCAA notice in August 2002, which was prior to 
the October 2002 rating decision on appeal.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Moreover, VCAA was met 
with respect to the claim for death pension benefits when VA 
verified the veteran's service.

II.  Analysis

A.  Accrued Benefits

Application for accrued benefits must be filed within one 
year after the date of death of a veteran.  38 C.F.R. § 
3.1000(c).  A claim for death pension, compensation, or 
dependency and indemnity compensation, by an apportionee, 
surviving spouse, child or parent is deemed to include a 
claim for any accrued benefits.  (See 38 C.F.R. § 3.152(b)).  
Id.  

The record contains a death certificate showing that the 
veteran died in July 1983.  The record also contains an 
Application for Burial Benefits (VA Form 21-530) that the 
appellant filed within a year of the veteran's death, in 
February 1984.  However, the appellant did not file a claim 
that can be deemed a claim for accrued benefits until April 
2002 when she filed an informal claim, followed by a formal 
claim in July 2002.  Her application was thus submitted 
outside the permissible filing period provided by the 
regulations.  As such, her claim for accrued benefits cannot 
be granted.  The law is controlling as to this issue.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

B.  Death Pension Benefits

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j) (West 2002).  The term 
veteran means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) 
(2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002).  See also Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro).  Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In July 2002, the National Personnel Records Center (NPRC) 
provided verification (AGUZ Form 632) of the veteran's 
military service.  His verified service was shown to be with 
the recognized guerilla service from March 8, 1945, to 
September 6, 1945, and with the regular Philippine Army from 
September 7, 1945 to June 30, 1946.  The appellant does not 
dispute this service.  Rather, her contention is that it is 
because of the veteran's recognized guerilla service that she 
is entitled to death pension benefits.  However, as noted 
above under Section 107(a), the veteran's recognized guerilla 
service from March 1945 to September 1945 falls into the 
service period that has been deemed not to be active military 
service, and therefore his guerilla service does not entitle 
the appellant to non-service-connected death pension 
benefits.  Cacalda at 264, supra.  Thus, there is no legal 
basis on which the appellant's claim for death pension 
benefits can be based.  The Board is bound by 38 U.S.C.A. § 
107(a), and therefore has no choice but to deny the 
appellant's death pension claim.  See 38 U.S.C.A. §§ 501(a), 
7104(c) (West 2002); 38 C.F.R. § 19.5 (2004).  As the law, 
and not the evidence, is dispositive, the appeal is denied 
due to the absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

The appeal as to both issues is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


